Citation Nr: 1413826	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  08-15 529	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral leg/knee disability, to include as due to service-connected bilateral pes planus. 

2.  Entitlement to service connection for a low back disability, to include as due to service-connected bilateral pes planus. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ryan Pack, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran had active military service from July 1970 to July 1972. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In November 2009, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In December 2011, the Board issued a decision that denied the claims of entitlement to service connection for a bilateral leg/knee disability, entitlement to service connection for a low back disability, and entitlement to TDIU.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the November 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the December 2011 Board decision is vacated.  



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




